              Case 1:10-cv-00539-BJR Document 211 Filed 06/25/20 Page 1 of 9




 1

 2

 3

 4

 5

 6                          UNITED STATES DISTRICT COURT FOR THE
                                    DISTRICT OF COLUMBIA
 7
                                         )
 8   YASSIN MUHIDDIN AREF, et al.        )
                                         )               Case No. 1:10-cv-00539-BJR
 9                     Plaintiffs,       )
                                         )               ORDER REGARDING MOTIONS TO
                                         )               INTERVENE AND RELATED MOTIONS
10                                       )
     WILLIAM BARR, et al.                )
11                                       )
                       Defendants,       )
12                                       )
     ____________________________________)
13                                     I.      INTRODUCTION
14          Nearly a decade ago, Kifah Jayyousi and seven other federal inmates initiated this action
15   against the Bureau of Prisons (“BOP”), several BOP officials, and the Attorney General
16   (collectively “Defendants”), alleging that their placement in a specially-designed Communication
17   Management Unit (“CMU”) within the federal prison violated their procedural due process rights.
18   Since then, this matter has been through several rounds of dispositive motions, appealed to the
19   D.C. Circuit Court, and remanded to this Court for further proceedings. Mr. Jayyousi is now the
20   only remaining plaintiff in this action. See First. Am. Compl. (“FAC”), Dkt. No. 86.
21          Currently before the Court are four pro se motions to intervene brought by federal inmates
22   Melvin Fagan, Donte R. Harris, Montgomery C. Akers, and Carlos Brutus (“Potential
23   Intervenors”). See Fagen Mot. to Intervene (“MTI”), Dkt. No. 191; Harris MTI, Dkt. No. 192;
24

25                                                   1
                 Case 1:10-cv-00539-BJR Document 211 Filed 06/25/20 Page 2 of 9




 1   Akers MTI, Dkt. No. 193; Brutas MTI, Dkt. No. 196. Each seeks permissive intervention, while

 2   Mr. Akers, alone, also seeks to intervene as a matter of right. See Akers MTI at 1, ¶ 2. Having

 3   reviewed the motions, the opposition thereto, the record for the case, and the relevant legal

 4   authorities, the Court will deny the motions to intervene. The reasoning for the Court’s decision

 5   follows.1

 6                                              II.      BACKGROUND

 7            This matter has a long procedural history, most of which is not relevant to the current

 8   motions and will not be restated here.2 Instead, it is sufficient to say that Mr. Jayyousi was an

 9   inmate at the FCI in Terre Haute, Indiana and at various times during his confinement, he was

10   housed in the CMU. Mr. Jayyousi was placed in the CMU pursuant to BOP procedures that were

11   in effect until February 23, 2015, at which point the procedures were modified. Mr. Jayyousi’s

12   procedural due process claim challenges his assignment to the CMU under the old procedures; it

13   does not implicate the revised procedures. The parties have fully briefed Mr. Jayyousi’s due

14   process claim and the matter is finally—after nearly a decade—ripe for review.

15            The Potential Intervenors are current inmates serving a sentence of confinement at the

16   federal BOP facility in Marion, Illinois and are or have been housed in the CMU at that facility.

17   Each alleges that he was not afforded procedural due process before being placed in the CMU. See

18   Dkt. No. 197. Defendants oppose the motions, arguing that the motions are “untimely, would

19   interject new issues into the case, require additional factual development, and, as a consequence,

20   delay the resolution of the parties’ cross-motions for summary judgment.” Defs.’ Resp. to Putative

21
     1
       On the same day Mr. Jayyousi filed his response with the Court, he moved for leave to file Exhibit A of his response
22   under seal. See Pl.’s Mot. to Seal. The documents comprising Exhibit A were produced by Defendants pursuant to the
     “Attorneys Eyes Only” provision of the January 26, 2012 Protective Order agreed to by the parties. See Dkt. No. 62
23   at 5. Defendants do not object to the motion to seal. See Dkt. No. 198-1. As such, the Court grants this motion.
     2
       For a complete recitation of the procedural and factual background of this case, see Court’s order granting in part
     and denying in part Defendants’ motion to dismiss, Dkt. No. 189.
24

25                                                             2
              Case 1:10-cv-00539-BJR Document 211 Filed 06/25/20 Page 3 of 9




 1   Intervenors’ MTIs (“Defs.’ Resp.”) at 1–2, Dkt. No. 199.

 2                                 III.   MOTIONS TO INTERVENE

 3      A. Permissive Intervention

 4          The Potential Intervenors seek leave to intervene as plaintiffs in this action pursuant to

 5   Federal Rule 24. See FED. R. CIV. P. 24. They challenge their past and present placements in the

 6   CMU, implicating both BOP’s former procedures for CMU designation (i.e. the procedures that

 7   Mr. Jayyousi challenges) and its current procedures that went into effect after February 23, 2015.

 8   See 28 C.F.R. 540.200 et. seq. Federal Rule of Civil Procedure 24(b) governs permissive

 9   intervention and provides that the Court “may permit” a party to intervene if that party “has a claim

10   or defense that shares with the main action a common question of law or fact.” FED. R. CIV. P.

11   24(b)(1)(B). Permissive intervention is an “‘inherently discretionary enterprise,’ and the Court

12   enjoys considerable latitude under Rule 24(b).” Sierra Club v. Van Antwerp, 523 F. Supp. 2d 5,

13   10 (D.D.C. 2007) (quoting EEOC v. Nat’l Children’s Ctr., Inc., 146 F.3d 1042, 1046–48 (D.C.

14   Cir. 1998)). In exercising this discretion, the Court weighs three factors set out in the Rule: (1)

15   whether the motion to intervene is timely; (2) whether the applicant’s claim shares a question of

16   law or fact in common with the main action; and (3) whether intervention will unduly delay or

17   prejudice adjudication of the original parties’ rights. FED. R. CIV. P. 24(b); Sierra Club v.

18   McCarthy, 308 F.R.D. 9, 11 (D.D.C. 2015); In re Vitamins Antitrust Litig., 2001 WL 34088808,

19   at *2 (D.D.C. Mar. 19, 2001).

20          Defendants argue that the Court should deny the motions to intervene because the

21   intervenors failed to timely file their motions and do not provide good cause for their failure.

22   Defendants also claim that the motions should be denied because the intervenors challenge to the

23   adequacy of BOP’s current procedures raises additional claims separate and distinct from Mr.

24

25                                                    3
              Case 1:10-cv-00539-BJR Document 211 Filed 06/25/20 Page 4 of 9




 1   Jayyousi’s challenge of BOP’s past procedures.

 2          Mr. Jayyousi does not object to the intervention motions to the extent that their approval

 3   does not cause delay in resolving the pending motion for summary judgment. He argues, however,

 4   that if allowed to intervene, their claims should be limited to BOP’s past procedures and that the

 5   Potential Intervenors should not be allowed to challenge their recent CMU redesignations and

 6   continued placements because such claims raise different questions of law and fact than those of

 7   Mr. Jayyousi. Such claims, he argues, would require additional discovery and significantly delay

 8   the resolution of this case, including the pending summary judgement motions before the Court.

 9          The Court finds that intervention is not appropriate at this point in the litigation. While the

10   Potential Intervenors’ claims involving their initial placements implicate common questions of law

11   and fact to those of Mr. Jayyousi, their differences still predominate. These differences will

12   unnecessarily complicate, confuse, and delay the case if the Court were to permit intervention. See

13   FED. R. CIV. P. 24(b)(3) (allowing a court to deny permissive intervention if intervention would

14   cause undue delay, complexity, or confusion in a case). As a general matter, BOP’s determination

15   of an inmate’s CMU designation is a fact-intensive process. While it is true that the Potential

16   Intervenors advance claims challenging their initial CMU placements under the BOP’s old

17   procedures, additional discovery regarding their designations to the CMU would nevertheless be

18   necessary should the Court allow them to intervene. First, the parties will likely need to depose the

19   Potential Intervenors and the relevant BOP personnel, as they did in Mr. Jayyousi’s case, in order

20   to determine how the old procedures were applied to each of them and whether BOP’s application

21   designating them to the CMU was in violation of their due process rights. Additional discovery

22   would also be necessary to determine any factual differences between Mr. Jayyousi’s initial CMU

23   placement and each of the Potential Intervenors’ original CMU designations. The parties would,

24

25                                                    4
              Case 1:10-cv-00539-BJR Document 211 Filed 06/25/20 Page 5 of 9




 1   therefore, seek to obtain relevant BOP records involving the claimants’ criminal histories and their

 2   current placements. As such, further factual development with respect to their claims will cause

 3   significant undue delay, dragging on the resolution of this decade long case.

 4          Allowing the Potential Intervenors to intervene for the limited purpose of joining Mr.

 5   Jayyousi’s pending motion for summary judgment would also add unnecessary complexity to the

 6   current case. As noted above, Mr. Jayyousi challenges the procedures used by BOP to designate

 7   him to the CMU in order to expunge the information created through this process. The Potential

 8   Intervenors allege that they are still suffering from the effects of their initial CMU placements

 9   determined under BOP’s old procedures for CMU designation. They do not raise the issue of

10   expungement. See Akers MTI at 2 (alleging he “was sent to the CMU and placed in this Unit for

11   retaliatory purposes and with information . . . that was void of truth and validity as a rationale”);

12   Fagan Mot. to Withdraw Unrelated Claims at 1 (contending “he continues to suffer from the initial

13   transfer to the CMU”); Harris MTI at 8 (claiming he “is still having to suffer from the effects of

14   initial placement in 2010”). Even if they had raised the subject of expungement, the issue is not

15   yet ripe for this Court to decide, as the Potential Intervenors remain incarcerated unlike Mr.

16   Jayyousi who is no longer in BOP custody. Because the issue of expungement is central to Mr.

17   Jayyousi’s remaining claim and not to the potential intervenors, intervention would complicate the

18   resolution of this case and the remedial phase should the Court rule in his favor.

19           Lastly, Potential Intervenors present additional legal and factual questions that are not at

20   issue in Mr. Jayyousi’s case. While originally designated under the old procedures, the Potential

21   Intervenors allege that they continue to suffer from the effects of their initial CMU designations

22   under BOP’s new procedures. See Harris MTI at 4 (alleging that “the original reasons for CMU

23   placement are regurgitated at every team review” and are the “justification [used] to deny [a]

24

25                                                    5
                Case 1:10-cv-00539-BJR Document 211 Filed 06/25/20 Page 6 of 9




 1   petitioner[‘s] discharge[] from the CMU”); Fagan Mot. to Withdraw Unrelated Claims at 1

 2   (claiming “he continues to suffer from the initial transfer to the CMU”); Akers MTI at 2; 5 (arguing

 3   that “there is no rational or legitimate penological reasoning for . . . [his] continued placement in

 4   the CMU Unit to date” and challenging BOP’s transfer procedures as he “has never been ‘put in’

 5   for transfer from this unit in over (9) years”).

 6            While the Potential Intervenors attempt to limit their challenges to their initial CMU

 7   placements under the old rules to avoid raising new issues involved under the new BOP

 8   procedures, allowing them to intervene will, nonetheless, add unnecessary complexity to this case.3

 9   To determine the merits of these allegations, the Court would not only need to review the claims

10   surrounding the initial CMU designations of these claimants but would also need to examine the

11   history of their continued CMU placements and the transfer procedures used to reach these

12   decisions and whether the alleged defects of their initial transfers have carried over to their current

13   placements.4 Therefore, their grievances are inextricably intertwined with BOP’s current

14   procedures and are different from those of Mr. Jayyousi’s Complaint, which challenges only

15   BOP’s pre-existing rules for designating a prisoner to the CMU. See 28 C.F.R. 540.200 et. seq.

16   Unlike the Potential Intervenors, Mr. Jayyousi alleges that, at the time of his designation in 2010,

17   BOP created inaccurate and highly prejudicial documents to arbitrarily place him in the CMU and

18   seeks injunctive relief in the form of expungement of any CMU-related documents. As such, the

19   Court concludes that allowing the claimants to intervene will not only cause undue delay to this

20

21   3
       On March 30, 2020, Mr. Fagan filed a supplemental motion, seeking to withdraw any claims from his intervention
     motion that are unrelated to those challenging his initial 2011 CMU designation. The parties do not object to this
22   motion. As such, the Court grants Mr. Fagan’s motion to withdraw and considers only the claims related to Mr. Fagan’s
     initial 2011 CMU placement.
23   4
       Mr. Fagan admits that his claim challenging his initial placement is central to the question of whether “he continues
     to suffer from . . . [his] initial transfer to the CMU.” See Fagan Mot. to Withdraw Unrelated Claims at 1. As such, the
     Court cannot evaluate these claims separately.
24

25                                                             6
              Case 1:10-cv-00539-BJR Document 211 Filed 06/25/20 Page 7 of 9




 1   decade long case but will add significant complexity by introducing entirely new issues to the

 2   current case. For the reasons above, the motions of Mr. Fagan, Mr. Harris, Mr. Akers, and Mr.

 3   Brutas for permissive intervention will be denied. See also Securities & Exch. Comm’n v. Everest

 4   Mgmt. Corp., 475 F.2d 1236, 1240 (2d Cir. 1972) (“the complicating effect of the additional issues

 5   and the additional parties outweighs any advantage of a single disposition of the common issues.”).

 6       B. Intervention as of Right

 7           As stated above, Mr. Akers also seeks to intervene in this action as a matter of right. Federal

 8   Rule of Civil Procedure 24(a) sets forth the requirements for intervention as of right. See FED. R.

 9   CIV. P. 24(a); Fund for Animals, Inc. v. Norton, 322 F.3d 728, 731 (D.C. Cir. 2003). It provides

10   that,

11           [o]n timely motion, the court must permit anyone to intervene who . . . claims an
             interest relating to the property or transaction that is the subject of the action, and
12           is so situated that disposing of the action may as a practical matter impair or impede
             the movant’s ability to protect its interest, unless existing parties adequately
13           represent that interest.

14   FED. R. CIV. P. 24(a)(2).

15           The D.C. Circuit has identified four prerequisites to intervene as of right: “(1) the

16   application to intervene must be timely; (2) the applicant must demonstrate a legally protected

17   interest in the action; (3) the action must threaten to impair that interest; and (4) no party to the

18   action can be an adequate representative of the applicant’s interests.” Deutsche Bank Nat’l Trust

19   Co. v. FDIC, 717 F.3d 189, 192 (D.C. Cir. 2013) (citing Karsner v. Lothian, 532 F.3d 876, 885

20   (D.C. Cir. 2008)).

21           Defendants argue that the Court should deny Mr. Akers’ motion to intervene as of right

22   because his motion is untimely and fails to provide any reasons why Mr. Jayyousi’s counsel would

23   not adequately be able to represent the interests he has in this case. See Defs.’ Resp. at 6.

24

25                                                     7
              Case 1:10-cv-00539-BJR Document 211 Filed 06/25/20 Page 8 of 9




 1           Mr. Akers argues that his motion is timely, alleging that BOP has “been involved in

 2   ongoing deprivation in . . . [his] ability to contact this Court to Intervene or prosecute . . . [his]

 3   claims with the aid of licensed counsel until now.” Akers MTI at 5. He also alleges that “the

 4   existing Plaintiff’s counsel have not adequately represented . . . [his] interests as a similarly situated

 5   [sic] person in the CMU”. Id.

 6           When determining timeliness, the Court “must weigh whether any delay in seeking

 7   intervention ‘unfairly disadvantage[s] the original parties.’” Roane v. Leonhart, 741 F.3d 147, 151

 8   (D.C. Cir. 2014) (quoting Nat’l Res. Defs. Council v. Costle, 561 F.2d 904, 908 (D.C. Cir. 1977)).

 9   Here, Mr. Akers filed his motion on December 26, 2019, seeking to intervene in proceedings that

10   have been ongoing for over a decade. Mr. Akers claims his motion is timely because the BOP has

11   impaired his “ability to contact this Court to Intervene.” Akers MTI at 5. However, he fails to

12   provide any evidence to support this assertion. As stated above, allowing Mr. Akers to intervene

13   would necessitate additional discovery for new factual development, carrying substantial risk of

14   disadvantaging the original parties by delaying the current proceedings. See Roane, 741 F.3d at

15   152. His motion is untimely.

16           As indicated, supra, one requisite for intervention as of right is that Mr. Akers have a

17   legally protected interest that would be impaired if he were not allowed to intervene. See FED. R.

18   CIV. P. 24(a)(2). Mr. Akers has not demonstrated such an interest. As discussed, supra, Mr.

19   Akers does not share any common questions of law or fact with those of Mr. Jayyousi; and, thus,

20   does not have any legally-protected interests here. The Court, therefore, concludes that its decision

21   in the current action will not affect Mr. Akers’ legally-protected interests and will not preclude

22   him from separately challenging his initial CMU designation, determined under BOP’s old

23   procedures for CMU placement, and its effects on BOP’s current CMU transfer decisions.

24

25                                                       8
           Case 1:10-cv-00539-BJR Document 211 Filed 06/25/20 Page 9 of 9




 1        Therefore, the Court denies Mr. Akers’ motion to intervene as a matter of right.

 2                                     IV.     CONCLUSION

 3        For the foregoing reasons, the Court rules as follows:

 4        1. Potential Intervenor Melvin Fagan’s Motion to Intervene [Dkt. No. 191] is DENIED;

 5        2. Potential Intervenor Donte Rolando Harris’s Motion to Intervene [Dkt. No. 192] is

 6           DENIED;

 7        3. Potential Intervenor Montgomery Carl Akers’ Motion to Intervene [Dkt. No. 193] is

 8           DENIED; having denied Mr. Akers’ intervention motion, the Court hereby DENIES

 9           his Motion for Order to Show Cause and Temporary Injunction [Dkt. No. 208] as moot;

10        4. Potential Intervenor Carlos Brutus’s Motion to Intervene [Dkt. No. 196] is DENIED;

11        5. Plaintiff Jayyousi’s Motion for Leave to File Exhibit A Under Seal [Dkt. No. 198] is

12           GRANTED;

13        6. Potential Intervenor Melvin Fagan’s Motion to Withdraw Unrelated Claims [Dkt. No.

14           204] is GRANTED.

15   IT IS SO ORDERED.

16        DATED this 25th day of June, 2020.

17
                                                       _______________________________
18                                                     BARBARA J. ROTHSTEIN
                                                       UNITED STATES DISTRICT JUDGE
19

20

21

22

23

24

25                                                 9
